Citation Nr: 1031226	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-01 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury. 

2.  Entitlement to service connection for heart disease. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1955 to May 1960.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In May 2008, the Veteran provided testimony at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is of record.

In August 2008 the Board remanded the case for further action by 
the originating agency.  The case has been returned to the Board 
for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that service connection is warranted for a 
low back disability and heart disease as both were incurred 
secondary to events that occurred during active duty service.  
With respect to his low back, the Veteran contends that one of 
his lumbar discs was injured during an April 1960 spinal tap at 
the Great Lakes Naval Hospital.  The record currently contains 
some of the Veteran's service treatment records, including the 
April 1960 narrative summary from the Veteran's hospitalization 
and two clinical record cover sheets.   The RO contacted the 
National Personnel Records Center (NPRC) in March 2007 and 
requested copies of any additional clinical records from the 
Great Lakes Naval Hospital, but a negative reply was received in 
May 2007.  The Veteran was asked to provide any service records 
in his possession in a May 2007 duty to assist letter.  The 
Veteran did not have any additional records to submit, but has 
contended throughout the claims period that his complete records 
of hospitalization at the Great Lakes Naval Hospital are not 
included in the claims file. 

The Board's August 2008 remand ordered that the RO should make 
further efforts to search for any additional service treatment 
records, including hospital records from the Great Lakes Naval 
Hospital.  The record does not indicate that the originating 
agency made any attempt to comply with the Board's August 2008 
order.  Where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  While only 
substantial, and not strict, compliance with the terms of a Board 
remand is required pursuant to Stegall, the originating agency in 
this case made no effort to search for additional records.  
Therefore, remand is required to ensure compliance with the 
Board's August 2008 remand orders.  

The Board's August 2008 remand also ordered that the Veteran 
should be provided a VA examination and medical opinion to 
determine the etiology of his heart disease.  While a VA 
examination was conducted in November 2008, the medical opinion 
provided by VA examiner is not responsive to the Board's remand 
instructions.  The examiner was instructed to determine whether 
it was at least as likely as not that the Veteran's heart disease 
was etiologically related to the Veteran's military service.  The 
VA examiner's opinion, while addressing the Veteran's primary 
contention that he developed hypertension in service that 
subsequently caused heart disease, is too narrow in scope and 
does not address the specific question posed by the Board.  As 
noted above, the Board must ensure compliance with its remand 
instructions.  See Stegall, supra.  Therefore, upon remand, the 
claims folder should be returned to the November 2008 VA examiner 
for an addendum medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Make additional efforts to obtain any 
outstanding service treatment records from 
the NPRC or other sources, to include any 
records associated with the Veteran's 
hospitalization at the Great Lakes Naval 
Hospital and reports from the Surgeon 
General's Office (SGO).  All attempts to 
obtain these records must be documented, and 
if no additional records are available, this 
fact should also be documented.    

2.  Return the claims folder to the VA 
examiner who performed the November 2008 VA 
examination.  If the examiner is not 
available, the claims folder and a copy of 
this remand should be provided to an examiner 
with the necessary expertise to render a 
medical opinion in this case.  The claims 
folder or copies of relevant evidence from 
the claims folder, and a copy of this remand 
must be made available to and be reviewed by 
the examiner.  

The examiner should review the claims folder 
and provide an addendum report that states 
whether it is at least as likely as not (a 50 
percent or better probability) that the 
Veteran's heart disease was incurred or 
aggravated due to any incident of the 
Veteran's active duty service, including his 
treatment for hyperventilation syndrome, 
tachycardia, dizzy spells, and episodes of 
syncope.  The examiner should provide the 
full rationale for any expressed opinion. 

The examiner is advised that the Veteran is 
competent to report incidents that occurred 
during active duty service, and his reports 
must be considered. 

3.  If the benefits sought on appeal are not 
fully granted, issue a supplemental statement 
of the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


